*191MEMORANDUM
BY THE COURT.
The petition in this case does not allege a cause of action. It is nowhere alleged that the embargo established was in anywise contrary to law, and it does not appear that the defendant otherwise failed to observe its obligations under the contract of sale. The plaintiff directed the manner of shipment, and specifically pointed out how it should be carried out. The defendant in good faith endeavored to comply with the plaintiff’s directions, but was forestalled in so doing by the establishment of an embargo, and it will not avail the plaintiff to simply allege the fact of the existence of an embargo established by the United States Railroad Administration. No authorities have been cited to sustain the plaintiff’s contention. The case is governed by the principles discussed in Deming's case, 1 C. Cls. 190.